843 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hilton Lawrence BROWN, Petitioner-Appellant,v.ADMINISTRATIVE LAW JUDGE, Respondent-Appellee.
No. 87-6587.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 29, 1988.Decided:  April 5, 1988.

Hilton Lawrence Brown, appellant pro se.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Though his notice of appeal is difficult to decipher, it appears that Hilton Brown seeks to appeal from the order of the Maryland district court transferring his habeas corpus petition to the Central District of California where Brown was convicted and is incarcerated.  The transfer order was apparently entered pursuant to 28 U.S.C. Sec. 1631 and, therefore, we have jurisdiction to review the appeal pursuant to 28 U.S.C. Sec. 1291.   See Gower v. Lehman, 799 F.2d 925 (4th Cir.1986).  Generally, habeas corpus petitions must be brought either in the state of confinement or the state where the contested conviction was rendered.   See Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973).  We, therefore, affirm the order of the district court because it lacked jurisdiction to entertain Brown's petition.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.